DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the language in the current abstract is improper.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-9 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 5586400 (Moore).
Moore discloses: A shaping clamp system comprising two or more clamps (“Multiple clamps 35 are used around fabric holder 10 as needed and in FIG. 1, six clamps 35 are seen (par. 4).”), each clamp having an upper clamp portion with a blade portion (35) and a lower clamp/clamp portion (28) mateable with upper clamp, each clamp including an integral connecting portion/complementary shape (seen clearly in annotated fig. 4), wherein each lower clamp is separable and mateable with a respective upper clamp (seen clearly in annotated fig. 4), the lower clamp having a lower clamp first part and a lower clamp second part with a gap (seen clearly in annotated fig. 4) therebetween to receive the blade portion when the upper clamp and lower clamp are mated together (seen clearly in annotated fig. 4), wherein the two or more clamps are connectable to one another by the connecting portion and configured to receive a fabric (30) therebetween (seen clearly in annotated fig. 4).
Claim 9 is the most comprehensive of the claims which are all slightly broader genus claims of the species recited in claim 9.  The species in claim 9 includes all limitation of genus claims 6-8.  Full disclosure of claim 9 discloses claims 6-8 as cited above.




    PNG
    media_image1.png
    524
    1087
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various fabric clamping systems are attached to establish the general state of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H. MUROMOTO JR/
Examiner
Art Unit 3732



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732